LAGOMI5K, Circuit. Judge.
The papers submitted on the original motion, as well as those upon which the present application is based, have been examined, and the opinion heretofore expressed ((>3 Fed. 888) remains unchanged. No sufficient cause is shown for the removal of the receivers first appointed, nor is any necessity -apparent for referring it to a master to take proofs on the points suggested, and already so fully covered by affidavits on both sides. The motion to remove the receivers first appointed is denied.
The new receiver was appointed by the court, ex proprio motu, to fill a vacancy caused by the voluntary withdrawal of one of those originally appointed, but whose withdrawal from further administration of the affairs of the receivership in no way relieved himself or his bondsmen from full accountability for all his trans-ad ions as receiver, nor himself from like accountability for any action as an officer of the company before; its affairs were taken charge of by the court. The fact that the intervening petitioner was not notified in advance of the court’s action, nor consulted as to (he selection of the new receiver, is no ground for reversing that action, then» being nothing to show unfitness or incompetence in the individual selected. If the question of appointing receivers were now before this court as an original application, upon all the papers now on file, the course best fitted to secure a careful and intelligent administration of the extensive and complicated business of winding up the affairs of the corporation would indicate the selection of receivers, one of whom was wholly unconnected with its prior administration, and the other thoroughly familiar with the *16same. The receivership is now thus constituted, and no sufficient reason to change its composition is shown. Motion to vacate the order of October 11,1894, is denied.